Citation Nr: 0816470	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-30 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




REMAND

The veteran had active military service from March 1966 to 
March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

Initially, the Board notes that the veteran originally 
asserted that his hypertension was caused or aggravated by 
his service-connected PTSD, in addition to the theory that 
his hypertension began during his active duty service.  
However, more recently, the veteran raised a new theory of 
entitlement, claiming that his presently service-connected 
coronary artery disease (CAD) had aggravated his 
hypertension.  Specifically, the veteran's representative, in 
an informal hearing presentation dated in April 2008, noted 
that the RO had raised such a secondary service connection 
theory in a December 2006 supplemental statement of the case.  
The representative argued that, given that this new theory of 
secondary service connection had been addressed by the RO, 
that a cardiovascular examination was warranted to obtain a 
medical opinion regarding whether the veteran's hypertension 
was aggravated by his service-connected CAD.

The pertinent VA regulations state that a disability which is 
proximately due to or the result of a service-connected 
disease or injury is considered service connected, and when 
thus established, this secondary condition is considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  
Further, additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  The Board is aware of the change in 38 C.F.R. 
§ 3.310(b), effective October 10, 2006, however as the new 
regulation refers to establishing a pre-aggravation baseline 
level of disability for the non-service connected disability 
before an award of service connection can be made, and 
because the veteran's claim was pending before the regulatory 
change was made, the Board considers the version of 38 C.F.R. 
§ 3.310 in effect before the change, which is more favorable 
to the claimant because it does not require that the veteran 
shoulder the burden of establishing a baseline before an 
award of service connection may be made.

The record contains a March 2004 VA heart examination, where 
the examiner stated that a review of the medical literature 
showed the major risk factors for CAD as smoking, 
hyperlipidemia, hypertension, and diabetes mellitus.  The 
examiner noted that although the veteran did not have 
diabetes mellitus, he previously had and currently has the 
other risk factors for CAD.  In fact, the examiner 
specifically stated that the veteran's coronary artery 
disease was caused by heavy smoking, and noted that the 
hyperlipidemia and hypertension might also have been factors 
in the development of his CAD.  Further, the examiner stated 
that as far as a baseline for the veteran's CAD, he could 
only go back to 1994 when he had his first heart attack and 
noted that since then he had experienced intermittent angina 
with two angioplasties in 2001.  

Regarding hypertension, during the March 2004 examination, 
the veteran himself noted that his hypertension was diagnosed 
at the time of discharge, and the evidence of record first 
documents hypertension in the 1970's, with a September 1978 
progress note stating that the veteran's blood pressure was 
borderline elevated.  However, the veteran's coronary artery 
disease is only traceable to the 1990's, specifically, a 
February 1993 "Report of Heart Catheterization" when a 
diagnosis of CAD was made.  This February 1993 document also 
noted that the veteran had been hypertensive for over ten 
years and on medication.

The Board notes that VA regulations require VA to provide a 
medical examination or obtain a medical opinion based on the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2007).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, although the file contains medical evidence which shows 
that hypertension is a risk factor for the development of 
CAD, there is no medical evidence of record which addresses 
the reverse relationship-specifically, the medical 
probabilities that CAD has caused or aggravated hypertension.  
In this case, as noted above, hypertension was diagnosed in 
the 1970's while CAD was not diagnosed until the 1990's, 
which suggests that hypertension preceded the onset of CAD, 
but the Board finds that it is unable to address the 
veteran's most recent theory of entitlement regarding 
aggravation of his hypertension due to his service-connected 
CAD without obtaining an additional medical nexus opinion 
addressing the medical probabilities that his currently 
diagnosed hypertension was permanently aggravated beyond its 
natural progression by his CAD, or to state it another way, 
any additional disability considered to be proximately due to 
the veteran's service-connected CAD.

Specifically, the physician should opine, based on review of 
the evidence of record, whether the veteran's hypertension is 
more likely than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., probability of 
approximately 50 percent), or less likely than not (i.e., 
probability less than 50 percent) aggravated beyond its 
natural progression by his coronary artery disease.  A 
complete rationale should be given for all opinions and 
conclusions expressed.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  A physician with appropriate 
expertise should be asked to review the 
file, examine the veteran, and provide a 
nexus opinion regarding the medical 
probabilities that the veteran's 
currently diagnosed hypertension has been 
caused or made worse by his service-
connected coronary artery disease.  The 
examiner should obtain a detailed history 
from the veteran.  If possible, the 
examiner should determine the baseline 
level of severity for the veteran's 
hypertension and any additional 
disability considered to be proximately 
due to the service-connected CAD.

(The AOJ should make sure that the 
medical opinion complies with this remand 
and the questions presented in this 
opinion request, especially with respect 
to detailing any connection to the 
service-connected CAD.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.)

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

